Citation Nr: 0529454	
Decision Date: 11/03/05    Archive Date: 11/14/05	

DOCKET NO.  98-08 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a dysthymic 
disorder.

3.  Entitlement to service connection for migraine headaches, 
to include syncopal episodes, including as due to undiagnosed 
illness.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease with bronchitis, including as due to 
undiagnosed illness.

5.  Entitlement to service connection for a lumbar spine 
disability.  

6.  Entitlement to service connection for left knee bursitis.

7.  Entitlement to service connection for tendonitis of the 
right shoulder and both hips.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from July 12, 1990, 
to September 6, 1990, from December 23, 1990, to May 23, 
1991, and from September 24, 1991, to September 23, 1992.  
This included service in the Southwest Asia Theater of 
Operations.  

The claims come to the Board of Veterans' Appeals (Board) on 
appeal from a December 1997 rating decision of the VARO in 
St. Louis that denied entitlement to the benefits sought.  


FINDINGS OF FACT

1.  VA has informed the appellant of the evidence necessary 
to substantiate the claims, and has made reasonable efforts 
to develop such evidence.

2.  Currently diagnosed PTSD is reasonably attributable to 
the veteran's experiences while serving in the Persian Gulf 
War. 

3.  The veteran has been diagnosed as having dysthymic 
disorder related to the death of a niece and occupational 
stress.  The service records are devoid of complaints or 
findings indicative of a dysthymic disorder.  

4.  The post service medical records reflect that the veteran 
has not sought treatment for, or otherwise complained of 
migraine headaches, nor has she been diagnosed as having such 
a condition.

5.  The post service medical records reflect that the veteran 
has not sought treatment for, or otherwise complained of 
chronic obstructive pulmonary disease, nor has she been 
diagnosed as having such a disorder.  

6.  The post service medical records reflect that the veteran 
has not sought treatment for, or otherwise complained of 
symptoms of lumbar strain, claimed as joint pain, nor has she 
been diagnosed as having lumbar strain.

7.  The post service medical evidence reflects the veteran 
has not sought treatment for, or otherwise complained of 
symptoms of left knee bursitis, nor has she been diagnosed as 
having such a condition.  

8.  The post service medical records disclose the veteran has 
not sought treatment for or otherwise complained of 
tendonitis of the right shoulder and both hips, nor has she 
been diagnosed as having such a condition.


CONCLUSIONS OF LAW

1.  Affording the veteran the benefit of the doubt, the 
criteria for service connection for PTSD are met.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.304 (2005).

2.  Service connection for a dysthymic disorder, including as 
due to an undiagnosed illness, is not warranted.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.317 (as in effect prior to and since March 1, 2002).  

3.  Service connection for migraine headaches, to include 
syncopal episodes, including as due to an undiagnosed 
illness, is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (as in 
effect prior to and since March 1, 2002).

4.  Service connection for chronic obstructive pulmonary 
disease with bronchitis, including as due to an undiagnosed 
illness, is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (as in 
effect prior to and since March 1, 2002).

5.  Service connection for a lumbar spine disorder, including 
as due to an undiagnosed illness, is not warranted.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.317 (as in effect prior to and since 
March 1, 2002).

6.  Service connection for a left knee disability, including 
as due to an undiagnosed illness, is not warranted.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.317 (as in effect prior to and since 
March 1, 2002).

7.  Service connection for tendonitis of the right shoulder 
and both hips, including as due to an undiagnosed illness is 
not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (as in effect prior 
to and since March 1, 2002).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

In November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the veteran's claims.  
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2005).  The VCAA 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate claims for benefits under laws administered by 
VA.  The VCAA also requires the VA to assist the claimant in 
obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

Notice in this case (as required by 38 U.S.C.A. § 5103(a) and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004)) was 
accomplished by letters dated in July 2000 and April 2003, 
wherein the RO essentially provided the veteran notice 
regarding what information and evidence was needed to 
substantiate her claims, as well as what information and 
evidence had to be submitted by her, what information and 
evidence would be obtained by VA, and the need for her to 
submit any evidence in her possession that pertained to the 
claims.  Thereafter, by a February 2005 Supplemental 
Statement of the Case, the RO continued to deny all the 
veteran's claims.

During the course of the appeal, the veteran was also sent a 
rating decision in December 1997, a Statement of the Case in 
March 1998, and Supplemental Statements of the Case in 
February 1999, January 2003, and February 2005.  
Collectively, these documents listed the evidence considered, 
the legal criteria for determining whether the claims could 
be granted, and the analysis of the facts as applied to those 
criteria, thereby abundantly informing her of the information 
and evidence necessary to substantiate her claims.  Likewise, 
these documents may be understood as communicating to her the 
need to submit any relevant evidence in her possession.  
Given this sequence reflecting proper VA process following 
content complying notice as required by law, any error in not 
providing notice prior to the rating on appeal is harmless.  
See Mayfield v. Nicholson, 19 Vet. App. 102 (2005).

During the course of this appeal, the RO obtained and 
reviewed VA and private treatment records, as well as a 
transcript of a hearing before a hearing officer at the 
St. Louis RO in October 1998.  The claims file includes a 
significant number of service personnel records.  
Accordingly, the Board believes that VA has more than 
satisfied its duties to notify and assist the appellant in 
the development of her claims. 



Pertinent Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110. 

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or process or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record, and an 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans Act," Title I of the "Veterans Benefits Improvements 
Act of 1994," Pub. L. No. 103-446.  That statute added a new 
Section 1117 to Title 38 United States Code, authorizing VA 
to compensate any Persian Gulf veteran suffering from a 
chronic disability resulting from an undiagnosed illness or 
combination of undiagnosed illnesses that became manifest 
either during active duty in the Southwest Asia Theater of 
Operations during the Persian Gulf War, or to a degree of 
10 percent or more during any presumptive period following 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War.  

To implement the Persian Gulf War Veterans Act, VA added a 
regulation, 38 C.F.R. § 3.317.  This regulation has changed a 
number of times during the veteran's appeal.  As originally 
constituted, the regulation established the presumptive 
period as not later than two years after the date on which 
the veteran last performed active military, naval, or air 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War.  Effective November 9, 2001, the period 
in which such disabilities must become manifest to a 
compensable degree in order for entitlement for compensation 
to be established was extended to December 31, 2006.  66 Fed. 
Reg. 56,614 (November 9, 2001) (codified as amended at 
38 C.F.R. §§ 3.317).

Effective March 1, 2002, the statutes affecting compensation 
for disabilities occurring in Gulf War veterans were amended.  
See Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Among other things, these 
amendments revised the term "chronic disability" to 
"qualifying chronic disability," and included an expanded 
definition of "qualifying chronic disability" to include (a) 
an undiagnosed illness, (b) a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms (c) any diagnosed illness 
that the Secretary determines in regulations warrants a 
presumption of service connection.  38 U.S.C.A. 
§ 1117(a)(2)(b). 

The relevant regulation now reads as follows:

(a)(1) Except as provided in paragraph (c) of this section, 
VA will pay compensation in accordance with Chapter 11, Title 
38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability, provided that such disability:  

(i) Became manifest either during active military, naval, or 
air service in the Southwest Asia Theater of Operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2006; and 

(ii) by history, physical examination, and laboratory tests 
cannot be attributed to any non-clinical diagnosis.

(2)(i) For purposes of this section, a qualifying chronic 
disability means a chronic disability resulting from any of 
the following (or any combination of the following):  

(A) An undiagnosed illness; 

(B) the following medically unexplained chronic multi-symptom 
illnesses that are defined by a cluster of signs or symptoms: 

(1) Chronic fatigue syndrome; (2) fibromyalgia; (3) irritable 
bowel syndrome; or (4) any other illness that the Secretary 
determines meets the criteria in paragraph (a)(2)(ii) of this 
section for a medically unexplained chronic multi-symptom 
illness; or 

(C) any diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a 
presumption of service connection.  

(ii) For purposes of this section, the term medically 
unexplained chronic multi-symptom illness means a diagnosed 
illness without conclusive pathophysiology or etiology, that 
is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multi-symptom illness of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.  

(3) For purposes of this section, "Objective Indications of 
Chronic Disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  

(4) For purposes of this section, disabilities that have 
existed for six months or more, and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of a disability first became manifest.  

(5) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from Part 4 of this Chapter for disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  

(6) A disability referred to this section shall be considered 
service connected for purposes of laws of the United States.  

(b) For the purposes of (a)(1) of this section, signs or 
symptoms which may be manifestations of undiagnosed illness 
or medically unexplained chronic multi-symptom illness 
include, but are not limited to:  

(1) Fatigue, (2) signs or symptoms involving skin, (3) 
headache, (4) muscle pain, (5) joint pain, (6) neurologic 
signs and symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the respiratory system (upper 
or lower), (9) sleep disturbances, (10) gastrointestinal 
signs or symptoms, (11) cardiovascular signs or symptoms, 
(12) abnormal weight loss, (13) menstrual disorders. 

(c) Compensation shall not be paid under this section:

(1) If there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia Theater of Operations 
during the Persian Gulf War; or 

(2) if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia Theater of Operations 
during the Persian Gulf War and the onset of the illness; or

(3) if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  

(d) For purposes of this section:

(1) The term "Persian Gulf veteran" means a veteran who 
served on active military, naval, or air service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War.  

(2) The Southwest Asia Theater of Operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the air space above these locations.  

38 C.F.R. § 3.317.

The veteran's personnel records confirm that she was deployed 
to Saudi Arabia in support of Operation Desert Storm/Desert 
Shield in late 1990.  Her personnel records disclose that she 
had duty "in an imminent danger pay area, Saudi Arabia, 
910113."  Based on this information, the Board finds that she 
is a "Persian Gulf veteran" as defined by 38 C.F.R. § 3.317. 

Service Connection for PTSD

Service connection for PTSD requires the following: (1) 
Medical evidence of a diagnosis of PTSD in accordance with 
the criteria set forth in the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) (4th Edition, 1994), 
which is presumed to include both the adequacy of the PTSD 
symptomatology and the sufficiency of the claimed inservice 
stressor; (2) credible supporting evidence that the claimed 
inservice stressor actually occurred; and (3) medical 
evidence of a link, or a nexus, between the current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (2005); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  

VA medical evidence of record establishes that the veteran 
has been diagnosed with PTSD resulting from stressful 
experiences while serving in the Persian Gulf War in late 
1990 and early 1991.  The claims file includes reports of 
mental health evaluations beginning in 2000.  At the time of 
a VA outpatient visit in February 2000, it was indicated she 
was continuing to manifest PTSD symptoms, including intrusive 
thoughts of events that were life-threatening, specifically 
SCUD attacks.  She was given a diagnosis of PTSD.  Of record 
is an undated communication received at the RO in 
January 2005 from her principal treating psychologist at the 
Pershing VA Medical Center in Poplar Bluff, Missouri.  It was 
noted that while she was stationed in the Gulf, the appellant 
was near SCUD attack sites.  It was stated that, on one 
occasion, a SCUD missile struck a building less than a 
quarter mile from where she was.  The veteran remembered 
being very afraid during that time frame.  Current findings 
included irritability, depression, panic attacks, and 
difficulty interacting with others.  The examination 
diagnosis was PTSD and major depression with psychotic 
features.  Also received in 2005 were copies of letters from 
the veteran to family members and other materials.  The 
letters all reflected that she stated "I've never been as 
scared as I have been the last couple of days."  

The evidence of record includes information obtained by the 
U.S. Armed Services Center for Research of Unit Records 
(CURR) indicating that the veteran's unit was in the Dhahran 
area while it was subjected to SCUD missile attacks on eleven 
separate days between January 20, 1990, and February 26, 
1991.  This reportedly included the February 25, 1991, attack 
when an Iraqi SCUD missile hit a warehouse in Dhahran being 
used as a military barracks, and that attack resulted in the 
deaths of over 25 American personnel, with 95 others being 
injured.

In the case of any veteran who engaged in combat with the 
enemy in active service with the military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary of VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation during such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b); see 
also Pentecost v. Pricinipi 16 Vet. App. 124 (2002). 

In Pentecost, the United States Court of Appeals for Veterans 
Claims (Court) opined that the fact that a veteran who had a 
known military combat specialty, and was stationed with a 
unit that was present while enemy attacks occurred, was 
strongly suggestive that the veteran himself was exposed to 
such attacks.  As noted in Suozzi v. Brown, 10 Vet App. 307 
(1997), a stressor need not be corroborated in every detail.  
There is no requirement in case law that there needs to be a 
high level of exposure to combat.  Corroboration of the 
veteran's personal participation in such events is not 
necessary.  Pentecost at 128.

The Board believes there is sufficient evidence of record to 
accept the veteran's basic assertion that she was exposed to 
enemy fire while serving in the Persian Gulf Theater of 
Operations in the early 1990's.  The record shows that she 
has a current, valid diagnosis of PTSD and the PTSD has been 
reported to be related to her service in the Persian Gulf.  
Clearly, then, this places the evidence of record at least in 
relative equipoise.  Therefore, the veteran prevails as to 
her claim for service connection for PTSD with application of 
the benefit of the doubt in her favor.

Service Connection for a Dysthymic Disorder

A review of the evidence of record discloses that the veteran 
has been diagnosed as having depression or a dysthymic 
disorder.  The very instance of a claim concerning an 
undiagnosed illness, however, is that there be no diagnosis 
to account for the symptomatology.  However, the VA's 
Secretary has not, to date, determined that a dysthymic 
disorder warrants a presumption of service connection.  
Therefore, the Board finds that, under either the prior or 
revised criteria, the claim for service connection for a 
dysthymic disorder as due to an undiagnosed illness clearly 
must be denied as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).  

Service connection for a dysthymic disorder is also not 
warranted on a direct basis.  The weight of the credible 
evidence in this case demonstrates that the veteran's 
depression or dysthymic disorder began after her periods of 
active duty and is not caused by any incident of service.  No 
health care professional has related any current dysthymic 
disorder to her periods of active duty.  As a lay person, she 
herself is not competent to give a medical opinion as to the 
etiology of a dysthymic disorder.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  As the preponderance of the evidence 
is against the claim for service connection for dysthymic 
disorder on a direct basis, the benefit of the doubt rule 
does not appy, and the claim must be denied on this basis as 
well.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

Service Connection for Migraine Headaches

The evidence of record discloses the veteran has also been 
given a diagnosis of migraine headaches.  As noted above, the 
instance of a claim concerning an undiagnosed illness, is 
that there be no diagnosis to account for the symptomatology.  

Service connection for headaches is also not warranted on a 
direct basis.  The initial documentation of the presence of 
headaches came years after the veteran's discharge from 
service.  No health care professional has related any current 
headaches to the veteran's periods of active duty.  Again, as 
a lay person, she is not competent to give a medical opinion 
on the etiology of her headaches.  See 38 C.F.R. § 3.159.  As 
the preponderance of the evidence is against the claim for 
service connection for headaches on a direct basis, the 
benefit of the doubt rule does not apply, and the claim must 
be denied on this basis as well.  

Service Connection for Chronic Obstructive Pulmonary Disease

The veteran has been diagnosed as having chronic obstructive 
pulmonary disease.  She has a history of smoking, although it 
does not appear she smokes at the present time.  However, VA 
examination accorded her in the mid-1990's provided a 
diagnosis of mild chronic obstructive pulmonary disease.  As 
noted above, the instance of a claim concerning an 
undiagnosed illness is that there be no diagnosis to account 
for the symptomatology.  Accordingly, service connection for 
chronic obstructive pulmonary disease is also not warranted 
on a direct basis.  The service medical records are negative 
for complaints or findings indicative of the presence of a 
chronic respiratory disorder.  No health care professional 
has related any current respiratory disorder to the veteran's 
periods of active duty.  As the preponderance of the evidence 
is against the claim for this disorder on a direct basis, the 
benefit of the doubt rule does not apply, and the claim must 
be denied on this basis as well.  

Service Connection for a Low Back Disorder

The medical evidence of record shows that the veteran was 
given a diagnosis of chronic lumbar strain at the time of VA 
spinal examination in October 1997.  Again, the instance of a 
claim concerning an undiagnosed illness is that there be no 
diagnosis to account for the symptomatology.  However, the VA 
Secretary has not, to date, determined that a low back 
disorder warrants a presumption of service connection.  
Therefore, the Board finds that under either the prior or 
revised criteria, the claim for service connection for low 
back disorder clearly must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Service connection for low back disorder is also not 
warranted on a direct basis.  The service medical records are 
without reference to complaints or findings indicative of the 
presence of a low back disability.  The weight of the 
credible evidence demonstrates that the current low back 
disability began well after the veteran's periods of active 
duty and is not caused by any incident of service.  No health 
care professional has related any current back problems to 
the veteran's active service.  Again, as a lay person, she is 
not competent to give a medical opinion as to the etiology of 
a low back disorder.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) and 38 C.F.R. § 3.159(b)(1).  

Service Connection for a Left Knee Disability

The veteran has a current left knee disability:  At the time 
of examination by VA in 1997, she was diagnosed as having 
left knee bursitis.  Again, when there is a claim concerning 
an undiagnosed illness, there must be no diagnosis to account 
for the symptomatology.  VA Secretary has not determined that 
left knee bursitis warrants a presumption of service 
connection.  Therefore, the Board finds that under either the 
prior or revised criteria, the claim for service connection 
for left knee bursitis, as due to an undiagnosed illness, 
must be denied as a matter of law.

Service connection for left knee bursitis is also not 
warranted on a direct basis.  Service medical records are 
without reference to bursitis.  The preponderance of the 
evidence demonstrates that the current left knee problems 
began years after active service and are not caused by any 
incident of service.  No health care professional has related 
any current left knee problems to the veteran's periods of 
active duty.  The preponderance of the evidence is against 
the claim for service connection for a left knee disorder, to 
include bursitis on a direct basis.  

Service Connection for Tendonitis of the Right Shoulder and 
Hips

The medical evidence of record discloses the veteran has been 
diagnosed as having right shoulder tendonitis and tendonitis 
of the hips.  Again, these disabilities result from a 
nonclinical diagnosis.  The VA Secretary has not, to date, 
determined that tendonitis warrants a presumption of service 
connection.  Therefore, the Board finds that, under either 
the prior or revised criteria, the claim for service 
connection for tendonitis must be denied as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Service connection for tendonitis is also not warranted on a 
direct basis.  The service medical records are without 
reference to complaints or findings indicative of the 
presence of tendonitis.  The medical evidence reflects that 
the veteran's tendonitis began years after his active duty 
and is not caused by any incident of service.  No health care 
professional has expressed the opinion that the veteran has 
tendonitis related to his periods of active duty.  As a lay 
person, the veteran has no competence to give a medical 
opinion on the etiology of any disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As the preponderance of 
the evidence is against the claim for service connection for 
tendonitis on a direct basis, the benefit of the doubt rule 
does not apply, and the claim must be denied on this basis as 
well.  


ORDER

Service connection for PTSD is granted.  To this extent, the 
appeal is allowed.

Service connection for a dysthymic disorder, including as due 
to an undiagnosed illness, is denied.  

Service connection for migraine headaches, to include as due 
to an undiagnosed illness, is denied.  

Service connection for chronic obstructive pulmonary disease, 
to include as due to an undiagnosed illness, is denied. 

Service connection for a low back disability, to include as 
due to an undiagnosed illness, is denied. 

Service connection for left knee bursitis, to include as due 
to an undiagnosed illness, is denied. 

Service connection for tendonitis of the right shoulder and 
hips, to include as due to an undiagnosed illness, is denied. 



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


